Citation Nr: 0926906	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back strain, rated as 10 percent disabling from November 
30, 2004, to August 2, 2007; and as 20 percent disabling on 
and after August 3, 2007.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for service-connected 
recurrent prostatitis, rated as 0 percent disabling prior to 
August 3, 2007 and as 40 percent disabling on and after 
August 3, 2007.

4.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Halpern & Oliver, PLLC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to 
October 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This decision granted an increased rating for the low back 
strain of 10 percent, effective November 30, 2004; continued 
the 0 percent rating for recurrent prostatitis; continued the 
10 percent ratings for migraine headaches and chondromalacia; 
and denied entitlement to a TDIU.

An October 2007 rating decision granted an increased rating 
for the low back strain to 20 percent, effective August 3, 
2007, and granted a 40 percent rating for recurrent 
prostatitis, effective August 3, 2007.

In March 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

At his hearing, the Veteran indicated that he wished to 
withdraw the claims of entitlement to increased ratings for a 
low back strain and chondromalacia of the left knee and that 
he would be submitting documentation to this effect after the 
hearing.  There is no indication that the Veteran submitted 
such documentation, and responses to requests for 
clarification from his representative have not resolved this 
question.  These issues are therefore not deemed withdrawn 
and will be addressed in the decision herein.

In April 2008, the Veteran submitted evidence through his 
representative accompanied by a waiver of RO review of any 
further evidence submitted in connection with this appeal.  
See 38 C.F.R. § 20.1304.  The Veteran has subsequently 
submitted additional evidence for Board review. 


FINDINGS OF FACT

1.  For the period from November 30, 2004, to August 2, 2007, 
the Veteran's low back strain is manifested by no more than 
tenderness on examination and pain on motion.

2.  For the period on and after August 3, 2007, the Veteran's 
low back strain is manifested by limitation of flexion to 50 
degrees with pain.

3.  For the entire period on appeal, the Veteran's 
chondromalacia of the left knee was manifested by no more 
than flexion limited to 50 degrees with additional limitation 
of 10 degrees on repetitive use.

4.  From November 30, 2003, to October, 2, 2005, the 
Veteran's recurrent prostatitis was manifested alternatively 
by urinary hesitancy and urgency, intermittent incontinence, 
pelvic pain, and recurrent urinary tract infections.  

5.  From October 3, 2005, to August 2, 2007, the Veteran's 
recurrent prostatitis is manifested by a urinary frequency 
averaging three to four times per night.

6.  From August 3, 2007, the Veteran's recurrent prostatitis 
is manifested by voiding dysfunction requiring pad changes as 
often as three times per day.

7.  For the entire period since November 30, 2003, the 
Veteran has experienced prostrating migraine headaches 
multiple times per month.

8.  The Veteran's service-connected disabilities have been 
shown to prevent him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for the Veteran's low back strain have not been met 
for the period from November 30, 2004, through August 2, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).

2.  For the period on and after August 3, 2007, the criteria 
for a schedular evaluation in excess of 20 percent for the 
Veteran's low back strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2008).

4.  For the period from November 30, 2003, to October 2, 
2005, the criteria for an increased rating of 10 percent, but 
no more, for the service-connected recurrent prostatitis are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b including Diagnostic Code 7527 (2008).

5.  For the period from October 3, 2005, to August 2, 2007, 
the criteria for an increased rating of 20 percent, but no 
more, for the service-connected recurrent prostatitis are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b including Diagnostic Code 7527 (2008).

6.  For the period on and after August 3, 2007, the criteria 
for an evaluation in excess of 40 percent for the service-
connected recurrent prostatitis are not met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b 
including Diagnostic Code 7527 (2008).

7.  The criteria for an evaluation of 50 percent for migraine 
headaches are met from November 30, 2003.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8100 (2008).

8.  The criteria for the assignment of a TDIU rating have 
been met from November 30, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the United States Court of Appeals for Veterans 
Claims (hereinafter, 'the Court ') has held that, for an 
increased rating claim, VCAA notice should include notice 
that evidence of increased severity of the disorder or of 
greater interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in January 2005 
in which the RO advised the appellant of the evidence needed 
to substantiate his increased rating and TDIU claims.  The 
appellant was also advised in this letter of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  An April 2006 letter further advised the Veteran as to 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.  
Thereafter, the Veteran's claims were subsequently 
readjudicated by the RO in supplemental statements of the 
case issued in May 2006, October 2007, and November 2008.  
Thus, the Board finds any error with respect to the 
timeliness of the April 2006 notice to be harmless.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Although the notice letter did not provide the specific 
diagnostic code applicable to his disabilities, the record 
reflects that the Veteran was advised of the relevant rating 
criteria in the May 2006 statement of the case.  The April 
2006 letter also advised the Veteran how disability ratings 
were determined under the Rating Schedule, and it explained 
that determinations regarding the appropriate disability 
rating include consideration of the impact of his condition 
and symptoms on employment, and the nature, severity, and 
duration of his symptoms.  The record reflects that the 
Veteran has otherwise had a meaningful opportunity to 
participate in the development of his claim, including 
through his participation in a March 2008 personal hearing.  
Therefore, the Board concludes that the Veteran is not 
prejudiced by any technical notice deficiency along the way, 
to include with respect to the requirements of Vazquez-Flores 
v. Peake.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board notes that the Veteran has provided authorization 
forms identifying relevant treatment from private health care 
providers, and that the RO has attempted to the extent 
possible to obtain records from each of these providers.  VA 
has received documentation demonstrating that any unobtained 
private medical records are not available.  38 C.F.R. 
§ 3.159(c)(1).  The Veteran was given VA examinations in 
February 2003, January 2005, and August 2007.  The Board 
finds that the lack of a TDIU examination is harmless, as 
that claim is being granted below.  In short, the Board finds 
that VA has satisfied its duty to assist by obtaining medical 
records and providing VA examinations for the issues on 
appeal.  38 U.S.C.A. §§ 5103 and 5103A.  


II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.


A.  Low Back Strain

The Veteran's low back strain has been assigned the following 
ratings for lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237: 10 percent disabling from November 30, 
2004, to August 2, 2007; and 20 percent disabling on and 
after August 3, 2007.  

At the outset of this discussion, the Board notes the holding 
of Hart, supra, wherein the Court held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching its conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  The Veteran filed a formal claim for 
an increased rating for his service-connected right eye 
disorder on November 30, 2004.  In this case, therefore, the 
relevant time period is from November 30, 2003 to the 
present.

However, while there are VA treatment records associated with 
the claims file that date during the one year period prior to 
November 2004, these records primarily concern treatment 
received for other service-connected disabilities, and are 
essentially negative for any complaints or clinical findings 
related to the back.  Furthermore, there is no other lay or 
medical evidence of record from that period describing the 
symptoms or manifestations of the Veteran's back disability.  
Therefore, it would not be factually ascertainable that an 
increase in disability occurred at any time prior to the date 
of receipt of claim in November 2004, as contemplated by 
Hart, and the following discussion will look to whether an 
increased rating is warranted at any time since November 30, 
2004.


Under Diagnostic Code 5237, which applies the general rating 
criteria for disabilities of the spine, a 10 percent 
evaluation is warranted for disability of the thoracolumbar 
spine when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. An evaluation higher of 30 
percent is not warranted under the new criteria unless there 
is forward flexion of the thoracolumbar spine to 30 degrees 
or less. An evaluation of 40 or greater requires favorable or 
unfavorable ankylosis.  Note 1 states that any associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, are to be rated separately.  

A January 2005 VA joints examination report diagnoses chronic 
lumbar spine strain without neurological involvement.  The 
Veteran was noted to have no swelling, deformity, or 
discoloration in his lumbar spine.  He could forward flex 80 
degrees.  He could laterally rotate 50 degrees and laterally 
flex 20 degrees to the left and 15 degrees to the right.  He 
had pain with hyperextension but could still hyperextend 20 
degrees.  He had no tenderness to the sacroiliac joints and 
had no erector spinae group pain to palpation with no spasm 
seen.  He had normal sensation in both legs from hip to toe.  
It notes that it is within reason to believe that the Veteran 
has lost between 5 percent and 10 percent of his range of 
motion, strength, coordination, and fatigability associated 
with repetitive lifting, carrying, and bending exercises.  It 
was noted that the only thing that relieves his stress is 
stretching exercises, which only help for a short time.

The August 2007 VA examination report diagnoses low back 
strain and cites subjectively low back pain, objectively low 
back tenderness with pain on range of motion, and negative x-
ray evidence.  At his examination, the Veteran reported 
stiffness and weakness in his low back.  He stated that the 
pain traveled to his hip, upper back, and left leg.  The pain 
could be elicited by physical activity and was relieved by 
rest and Methadone.  He reported functional impairment in 
lifting, twisting, bending, and reaching.  

On examination, there was no evidence of radiating pain on 
movement.  Muscle spasm was absent.  Left lumbar muscle 
tenderness was noted on examination.  There was negative 
straight leg raising on both sides.  There was no ankylosis 
of the lumbar spine.  The range of motion was as follows: 50 
degrees of flexion; 20 degrees of extension and lateral 
flexion; and 30 degrees of rotation.  Pain was noted to occur 
at the end points of these ranges of motion.  It was noted 
that the joint function of the spine was limited by an 
additional 0 degrees due to pain, fatigue, weakness, and lack 
of endurance on repetitive use.  An addendum to this report 
clarified that there was no additional limitation of function 
after repetitive motion.  Inspection of the spine revealed 
normal head position with symmetry in appearance, and 
symmetry of spinal motion with normal curvature of the spine 
were also found.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement, 
and x-ray findings were within normal limits.  

Based on this evidence, the Board finds that a rating in 
excess of 10 percent is not warranted for the period from 
November 30, 2004, to August 2, 2007.  This rating is most 
appropriate because the Veteran's range of motion, (flexion 
to 80 degrees, lateral rotation to 50 degrees, and lateral 
flexion 20 degrees to the left and 15 degrees to the right) 
does not satisfy the general rating formula criteria for a 20 
percent rating.  Even when taking into account an additional 
loss of motion of 5 to 10 percent, as it is unclear whether 
the 5 to 10 percent loss noted in the assessment has already 
been factored into the examiner's range of motion findings, 
the Veteran does not satisfy the criteria for a 20 percent 
rating under Diagnostic Code 5237.  The Board further notes 
that the examiner found no neurological symptoms of the low 
back strain, so an additional rating is not warranted.  

The Board has also found that a higher rating is not 
warranted under a different diagnostic code.  The January 
2005 VA examination report notes none of the findings that 
would allow for evaluation under Diagnostic Codes 5285 
through 5294 of the old criteria, as discussed above.  
Furthermore, an absence of a finding of intervertebral disc 
syndrome means that the Board need not examine the Veteran's 
claim under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes as provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 of the new rating 
criteria.

The Board also finds that the 20 percent rating is most 
appropriate on and following August 3, 2007.  The Board 
further notes that the range of motion (50 degrees flexion, 
30 degrees extension and lateral flexion, and 20 degrees 
lateral rotation) satisfies the 20 percent requirements under 
the new rating criteria and that no additional disability was 
found on repetitive motion.  

With respect to alternative or additional disability ratings, 
an increased rating is not warranted under the new Diagnostic 
Code 5243 in the absence of a finding of intervertebral disc 
syndrome.  Finally, in the absence of findings of 
neurological abnormalities, a separate disability rating is 
not warranted.  

In short, the Board finds that the competent evidence of 
record supports the assignment of the current 10 percent 
disability rating for the Veteran's low back strain from 
November 30, 2004, to August 2, 2007.  This evidence also 
supports a 20 percent disability rating on and after August 
3, 2007.  Entitlement to increased ratings are therefore 
denied.

B.  Chondromalacia of the Left Knee

The Board has also considered whether an increased rating is 
warranted for chondromalacia of the left knee.  This 
disability is currently assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  This code assigns a 
0 percent rating for flexion limited to 60 degrees, a 10 
percent rating for flexion limited to 45 degrees, a 20 
percent rating for flexion limited to 30 degrees, and a 30 
percent rating for flexion limited to 15 degrees.  

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension.  Where a veteran 
has both a limitation of flexion, and limitation of extension 
of the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
DC 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or 5261; rather, such limited 
motion must at least meet the criteria for a 0 percent 
rating.  In the alternative, a compensable rating may be 
granted by virtue of 38 C.F.R. § 4.59.

The January 2005 VA joints examination report diagnoses 
chondromalacia of the left knee, status post two 
arthroscopies.  It was noted to be within reason to believe 
the Veteran had lost between 10 and 15 percent of his range 
of motion, strength, coordination, and fatigability 
associated with repetitive movement flares.  The Veteran was 
noted to wear a brace for stability.  On examination, there 
was no swelling, deformity, or discoloration.  There was no 
medial joint line pain, but there was lateral joint line pain 
and infrapatellar tendon pain to palpation.  The supra, 
medial, and lateral facets of the patella were nontender to 
palpation as well as the popliteal space.  He had negative 
McMurray's click test.  He had pain to palpation about the 
lateral joint line in all movements.  He could flex to 90 
degrees actively and was limited by pain.  He could flex to 
110 degrees with exquisite pain after 90 degrees.  He had no 
instabilities to anterior drawer with firm endpoint or 
Lachman's.  Varus and valgus also had firm endpoints.  The 
examiner noted that x-rays within the last year showed no 
degenerative joint disease.

A February 2007 VA medical record notes that the Veteran 
reported getting some locking and giving way in his left 
knee.  He also wore a knee brace.  Some crepitus was noted 
with flexion.  The Veteran's Methadone was increased because 
his current dose was not lasting long enough.

The August 2007 VA examination report diagnoses 
chondromalacia of the left knee and stats post left 
arthroscopic knee surgery with scar residual.  This diagnosis 
was based on subjective left knee pain, knee brace, Methadone 
treatment, objective scar on the left knee, left knee 
tenderness, pain with limited range of motion, and negative 
x-rays.  The examiner noted that the Veteran reported 
weakness, stiffness, swelling, giving way, lack of endurance, 
locking, fatigability, and dislocation of the left knee.  He 
did not have heat and redness.  He reported having had eight 
incapacitating episodes for a total of 20 days in the past 
year.  

On examination, the Veteran's left knee showed tenderness.  
There was no edema, effusion, weakness, redness, heat, 
guarding of movement, subluxation, locking pain, genu 
recurvatum, or crepitus.  The Veteran's flexion was to 50 
degrees, with pain beginning at 50 degrees, and extension was 
to 0 degrees without pain.  Joint function was additionally 
limited by 10 degrees flexion due to pain, fatigue, weakness, 
and lack of endurance after repetitive use.  The anterior and 
posterior cruciate ligaments stability test was within normal 
limits, as was the medial and lateral collateral ligaments 
stability test.  The medial and lateral meniscus test was 
also within normal limits.  X-ray findings were within normal 
limits.  The neurological examination revealed motor function 
and sensory function to be within normal limits.  Reflexes 
revealed knee jerk 2+ and ankle jerk 2+.  

The August 2007 examination report also noted three lateral 
left knee scars 1 x 0.2 cm with hypopigmentation, and one 
left inferior knee scar 1 x 0.2 cm with hypopigmentation.  An 
addendum to this report notes that the scars were level and 
were negative for disfigurement.

The Board finds that, based on this evidence, the service-
connected knee disability warrants no more than a 10 percent 
rating for the entire period on appeal.  The Board notes that 
the Veteran's range of motion is most significantly limited 
during the August 2007 VA examination.  This examination 
found range of motion to be limited to 50 degrees with an 
additional limitation of 10 degrees on repetitive use.  
However, as noted above, the requirement for a 20 percent 
disability rating is limitation of flexion to 30 degrees.  
Even accounting for the DeLuca factors, the Veteran's knee is 
not limited in flexion to a degree that would justify a 20 
percent rating.

The Board also finds that an additional rating based on 
limitation of extension is not warranted, as all of the 
pertinent evidence discussed above reflects extension to 0 
degrees with no additional limitation due to pain or 
repetitive use.  

While the Veteran has reported experiencing instability and 
wears a knee brace, none of the stability tests that were 
performed at any time in the course of this appeal revealed 
evidence of instability.  Although the Veteran is competent 
to describe symptoms observable to a lay person, and the 
Board has considered his lay report as to his symptoms, the 
Board ultimately places more weight on the objective clinical 
findings reached by competent health care providers, which 
consistently show no objective evidence of instability.  
Thus, a separate rating under Diagnostic Code 5257 may not be 
assigned.

Finally, the Board has also considered whether to assign a 
separate compensable rating for scars on the left knee.  
However, a compensable rating is not warranted under 
38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  
Diagnostic Code 7800 is not applicable, as it rates 
disfigurement of the head, face, or neck.  Diagnostic Code 
7801 applies to scars that are deep or cause limited motion.  
The August 2007 VA examination report does not indicate that 
these scars were deep and reports no functional loss due to 
the scars themselves.  Diagnostic Code 7802 does not apply in 
that the scar must cover an area or areas of at least 144 
square centimeters to warrant a compensable rating.  
Diagnostic Code 7803 applies to superficial and unstable 
scars.  The scars at issue are not shown to be unstable.  
Diagnostic Code 7804 applies to scars that are painful on 
examination.  These scars were not noted to be painful on 
examination.  Finally, Diagnostic Code 7805 directs the scars 
to be rated based on limitation of function of the affected 
part.  The Board need not consider this diagnostic code, as 
the Veteran's left knee has already been rated based on 
limitation of function in that joint.  Thus, Diagnostic Codes 
7800 through 7805 do not provide an additional compensable 
disability rating for the scars on the Veteran's left knee.

In short, the Veteran's left knee is shown to be limited to 
50 degrees flexion with an additional 10 degrees lost due to 
pain.  Thus, the Board concludes that the preponderance of 
the evidence is against granting an evaluation in excess of 
10 percent at any time during the pendency of this appeal.

C.  Recurrent Prostatitis

The Veteran has also claimed entitlement to an increased 
rating for recurrent prostatitis.  This disability was 
assigned a 0 percent rating through August 2, 2007, and a 40 
percent rating on and after August 3, 2007, under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  This code, which compensates 
for prostate gland injuries, infections, hypertrophy, 
postoperative residuals, directs that the disability be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed less than twice a day warrants a 20 
percent rating.  Required wearing of absorbent materials, 
which must be changed 2 to 4 times daily, warrants a 40 
percent evaluation.  A 60 percent rating is contemplated in 
cases requiring use of an appliance or wearing of absorbent 
materials that must be changed more than 4 times a day.  Id.

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night day is rated 10 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval of less than one hour, 
or awakening to void five or more times per night, is rated 
40 percent disabling.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or a combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  Id.

The Veteran's service treatment records reflect that he was 
treated for prostatitis and urinary tract problems in 
service.  In particular, an October 2001 record reflects that 
the Veteran was following up on prostate trouble.  He had 
been treated with a 30-day supply of Bactrim, and his 
symptoms had resolved.  This record notes that the Veteran 
had experienced similar episodes seven or eight times over 
the last five years.

A December 9, 2003, VA outpatient treatment record reflects 
that the Veteran complained of urinary frequency, reporting 
that he urinated two to three times per night.  The examiner 
noted an impression of possible urinary tract infection or 
epididymitis.  A subsequent December 2003 record reflects a 
history of chronic prostate pain with a history of 
prostatitis and epididymitis, with urinary tract infections.

The January 2005 VA examination report notes that the Veteran 
had chronic pelvic pain syndrome with symptoms of some 
urinary urgency and frequency as well as pelvic pain spasms 
which occurred approximately one or two times per week.  His 
urinary symptoms were helped by tamsulosin.  The Veteran was 
being followed by the urology department, which believed his 
actual diagnosis should be chronic pelvic pain syndrome 
rather than prostatitis.   

An April 2005 VA medical record notes that the Veteran had 
residual pelvic floor symptoms likely related to inflammation 
from prior prostatitis, but were now essentially resolved.  
The Veteran wished to continue on the tamsulosin.  

An August 2005 VA medical record notes that the Veteran had a 
history of benign prostate hyperplasia and was being treated 
with tamsulosin.  He denied any current problems with urinary 
retention.  He reported having a four-year history of back 
pain with intermittent urinary incontinence.

The Veteran has submitted charts showing his nighttime 
voiding frequency beginning in October 2005 and ending in 
June 2006.  These charts show that the Veteran reporting 
voiding two to five times per night during this period.  

According to the August 2007 VA examination report, the 
Veteran reported urinating at intervals of one hour and 
urinating four times at two-hour intervals at night.  He 
reported having problems starting urination and that the 
urine flow was weak, hesitant, and with decreased force.  He 
had urinary incontinence which required a pad as often as 
three times per day.  He also required an appliance as often 
as two times per day.  Comprehensive Metabolic Panel (CMP) 
test results were considered within normal limits, showing no 
significant findings.  The urinalysis was absent of protein, 
sugar, red blood cells, hyaline casts, and granular cysts.

The examiner diagnosed the Veteran's condition as having 
progressed to recurrent prostatitis, in remission, benign 
prostate hyperplasia.  The examiner cited subjectively 
multiple prostatitis episodes with antibiotic treatment, 
difficult urination, on Flomax, objectively enlarged 
prostates, and normal urinalysis and CMP as bases for this 
diagnosis.  The examiner stated that there was residual 
sequelae from the prostate problem, including urinary 
incontinence and erectile dysfunction.  An addendum to this 
report clarified that an additional diagnosis of polyuria 
related to benign prostate hyperplasia was warranted.  

After a thorough review of this evidence, the Board finds 
that a disability rating of 10 percent is warranted from 
November 30, 2003, through October 2, 2005.  This rating is 
warranted both under the criteria for urinary frequency in 
that the December 2003 clinical record reflects that he 
reported urinating two or three times per night, or, 
alternatively under the criteria for obstructive voiding 
based on the subsequent documented history of recurrent 
urinary tract infections.  A higher rating is not warranted 
under the rating criteria for obstructive voiding because, 
while the Veteran may have had catheterization during this 
period, the evidence indicates that, if catheterization was 
required, it did not occur regularly enough to be considered 
continuous or even intermittent.

In assigning an effective date of November 30, 2003, for the 
grant of a 10 percent rating, the Board considered the case 
of Hart, supra, wherein the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110.  In this 
case, the Veteran filed his formal claim for an increased 
rating on November 30, 2004.  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed, which is November 30, 
2003.  In this case, the earliest date during that one year 
period in which it is factually ascertainable that a 
compensable rating is warranted is December 9, 2003, based on 
the outpatient treatment record discussed above.  Given the 
extremely brief period between November 30, 2003, and the 
December 9, 2003, and the likelihood that his symptoms as 
described on that date were present for some time, the Board 
has resolved doubt in the Veteran's favor, and will assign an 
effective date of November 30, 2003.

With respect to the question of whether a rating in excess of 
10 percent is warranted under a different set of criteria 
during the period prior to October 2, 2005, the Board notes 
that, although the records from this period mention urinary 
incontinence requiring a pad, the evidence does not suggest 
that this occurs frequently enough to satisfy the 20 percent 
rating under the urine leakage criteria.  Nor does this 
evidence reflect that the Veteran had a daytime voiding 
interval between one and two hours during the day.  The Board 
notes that the January 2005 record indicates the Veteran's 
symptoms had improved with Terazosin and then with Flomax, 
while the April 2005 and August 2005 records indicate that 
his symptoms had resolved.  The Board notes that subsequent 
records do not indicate voiding frequency that would satisfy 
the 20 percent criteria.

However, the Board further finds that a 20 percent rating is 
warranted for recurrent prostatitis beginning on October 3, 
2005, and lasting through August 2, 2007.  This effective 
date is based largely upon logs that were submitted by the 
Veteran charting his nighttime voiding frequency.  This 
record reflects that the Veteran's nighttime voiding 
frequency ranged from two times to five times per night, 
averaging three to four times per night.  This frequency 
satisfies the 20 percent rating criteria for urinary 
frequency.  While his chart does indicate that the Veteran 
occasionally voided five times per night on several nights, 
which could arguably satisfy the 40 percent rating criteria, 
the Board notes that the chart reflects that there were more 
nights during which he only voided twice, which would only 
meet the 10 percent criteria.  Averaging these numbers, and 
taking into account that three or four voidings are charted 
on a majority of the evenings, the Board finds that the 20 
percent disability rating is the most appropriate for this 
period.  38 C.F.R. § 4.7.

An increased rating is not warranted for this period under 
the rating criteria for voiding dysfunction, as the Veteran 
did not indicate that he wears pads that must be changed two 
to four times per day.  Nor is an increased rating 
appropriate under the obstructed voiding criteria, as the 
evidence does not reflect that the Veteran required 
intermittent or continuous catheterization.  Therefore, the 
Board finds that a rating in excess of 20 percent is not 
warranted for the period from October 3, 2005, to August 2, 
2007.

The final period on appeal begins with the August 3, 2007, VA 
examination.  The Board finds that the Veteran's symptoms 
most closely satisfy the 40 percent rating criteria during 
this period.  The August 2007 VA examination report notes 
that the Veteran has urinary incontinence that requires a pad 
as often as three times per day, while the March 2008 hearing 
testimony reflects that the Veteran reported using three to 
four pads per day, which satisfies the 40 percent rating 
criteria under voiding dysfunction.  

The only higher rating that is available under any of the 
applicable rating criteria is a 60 percent rating for voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than four 
times per day.  The VA examination report reflects that the 
Veteran requires an appliance as often as two times per day.  
However, the Board notes that the Veteran's VA treatment 
records make no mention of the Veteran requiring an appliance 
or being instructed in how to use one.  Furthermore, when 
asked at his March 2008 hearing whether he uses an appliance, 
the Veteran did not know what an appliance was.  While it is 
understandable that the Veteran may use an appliance but not 
know the term used to describe it, the Board notes that the 
Veteran's detailed description of his symptoms and the ways 
he must cope with his voiding dysfunction makes no mention of 
the use of anything that could be considered an appliance.  
Therefore, the Board finds that the 60 percent rating 
criteria are not satisfied.

In short, the Board finds that the criteria for a 10 percent 
disability rating under the obstructed voiding ratings are 
satisfied from November 30, 2003, through October 2, 2005.  
The criteria for a 20 percent rating under the urinary 
frequency criteria are satisfied from October 3, 2005, to 
August 2, 2007.  To this extent, the Veteran's appeal of the 
assigned disability ratings for recurrent prostatitis is 
granted.  However, no more than a 40 percent rating under the 
voiding dysfunction criteria is warranted on and after August 
3, 2007.



D.  Migraine Headaches

The Veteran has also claimed entitlement to an  evaluation in 
excess of 10 percent for migraine headaches.  This rating was 
assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this code, a 10 percent evaluation is assigned 
for headaches with characteristic prostrating attacks 
averaging one in two months over the previous several months.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months warrant a 30 percent rating.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

The January 2005 VA neurological disorders examination report 
notes that the Veteran had tried a number of medications for 
his headaches, including Imitrex, which helps somewhat.  He 
noted that he was currently on Maxalt, which would actually 
resolve the headache, but he did not like the side effects of 
hyperosmia (increased sense of smell) which would last 3 to 4 
hours after he took a pill.  He reported preferring to take 
it easy in a dark room if he does not have to go out.  
Otherwise, he would take Tylenol or ibuprofen and, if that 
did not help, would take Maxalt.  The Veteran was also on 
atenolol, a beta blocker, for his headaches.  He sometimes 
used cold packs or hot packs as well.  

The Veteran stated that the headaches were associated with 
some left eye fuzzy vision and water-droplet patterns and 
some nausea, but there were no other neurological 
manifestations.  He stated the headache pain was worse in the 
back of his head, but it was associated with some left eye 
symptoms.  He reported the headaches occur about every eight 
days and sometimes last a day, sometimes longer.  He reported 
being more likely to get these headaches during times of 
emotional stress.  

A July 2006 VA medical record notes that the Veteran reported 
getting migraine headaches once every 10 to 14 days.  He 
noted that there has been little change in the frequency or 
the intensity of these headaches since their onset at age 27.  
He described the onset as "seeing stars" and "flashes" 
usually in his left field of vision.  He described feeling 
warm, having increased irritability, and occasional slurred 
speech.  These symptoms were followed by a left frontal 
sharp/throbbing headache that often generalized, and light 
and smell intolerance.  The Veteran noted strong smells, such 
as perfume, detergents, and fuels, and occasional stress as 
triggers.  His symptoms were improved with lying in a dark 
room and the use of triptans, which did increase his sense of 
smell.  He stated that the symptoms last anywhere from two to 
five days.  He had discontinued use of atenolol because this 
did not help him and was started on 10 mg propranolol three 
times daily.

A February 2007 record notes that the propranolol was helping 
somewhat, and it was increased to 20 mg three times daily.  
The Veteran reported still getting about three bad headaches 
per month.  

An April 2007 VA medical record notes that the duration of 
the Veteran's headaches had improved.  

However, the August 2007 VA examination report notes that the 
Veteran reported his migraines average four times per month, 
and would often occur five times per month, and each lasts 
four days.  The Veteran reported feeling hot, drowsy, 
nauseous, and sensitive to light.  He reported they started 
on one side of his head and progressed to the top of his head 
and eyes.  He described the headaches as throbbing and 
reported he became nauseous, dizzy, and unable to think.  He 
reported not being able to do anything during flare-ups.  He 
was being treated with propranolol, Zomig, and Maxalt.  
Functional impairment was limited with the ability to deal or 
function with others, think, and drive, and he had issues 
with light.  The neurological examination was normal.  The 
examiner diagnosed migraine headaches based on the Veteran's 
subjective description of intermittent headaches with light 
sensitivity and disability, and an objectively normal 
neurological examination.  An addendum to this report clearly 
states that the Veteran has migraines four to five times per 
month.

A November 2007 private medical record notes that the Veteran 
consistently reported headaches with the descriptions noted 
above and stated that the severe headaches may last from four 
to seventeen hours, with a majority of them lasting closer to 
seventeen hours.  It was noted that he had tried Imitrex in 
the past but had developed significant osmophobia.  He felt 
the headaches were less prolonged with the propranolol.  The 
doctor's impression was that the Veteran had episodic 
migraine headaches with perhaps some visual aura.  Most of 
the headaches were noted to be prolonged.  The doctor 
increased the Veteran's dose of propranolol for prophylactic 
purposes.  For symptomatic treatment, he prescribed Axert to 
be taken at the beginning of the headache and two hours later 
if symptoms persist.  His examination did not suggest any 
secondary causes of his headaches.  

A February 2008 VA medical record notes that the Veteran was 
taught how to perform an Imitrex injection.  He testified at 
his March 2008 hearing that he injects himself at the onset 
of an attack and can have another injection within 24 hours 
of the first injection.

The Veteran has also submitted headache logs noting the 
frequency and severity of his headaches from March 2004 to 
June 2006 and from November 2007 and March 2008.  

After a thorough review of this evidence, the Board finds 
that a 50 percent rating is warranted since November 30, 
2003, in light of several December 2003 VA outpatient 
treatment records in which the severity of his headaches is 
described in detail.  See Hart, supra.  The Board observes 
that each of the VA examination reports of record since that 
time note multiple migraine headaches per month, and many of 
these are described as prostrating.  The Veteran described 
using medication, and having to regularly lie down in a dark 
room until the headaches had passed.  He has described being 
unable to function during these attacks, and has specifically 
noted being unable to drive and having difficulty seeing and 
writing at these times.  

The Veteran's VA medical records and private treatment 
records corroborate the information he provided during the VA 
examinations.  These records clearly reflect that the Veteran 
has had prostrating headaches that occur multiple times per 
month over the past several years.  The longest interval 
between severe headaches that is noted in the evidence listed 
above is fourteen days.  Furthermore, the Veteran's headache 
logs note at least one prostrating headache per month, with 
some of these lasting several days.  Multiple medical records 
describe the prostrating nature of the Veteran's migraines, 
noting throbbing pain, nausea, dizziness, fuzzy vision, 
visual aura, photophobia, and phonophobia.  These records 
also reflect that most medications did not relieve his 
symptoms.  

In short, the Board finds that the frequency, intensity, and 
duration of the Veteran's migraine headaches warrant a grant 
of a 50 percent disability rating for the entire period since 
November 30, 2003, which is the earliest date during the one 
year period prior to the date of his claim on which it is 
factually ascertainable that an increase in disability 
occurred.  

III.  TDIU

The Veteran essentially asserts that he is unable to work as 
a result of his current disabilities. 

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2008).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, 'presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider.'  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration.

In addition to the disabilities discussed above, the Veteran 
was in receipt of a 10 percent rating for gastroesophageal 
reflux disease prior to October 17, 2005, and a 30 percent 
rating thereafter.  He has a 20 percent rating for bilateral 
hearing loss and a 10 percent rating for tinnitus.  He has 
separate 10 percent ratings for sinusitis and bronchial 
asthma.  He has 0 percent ratings for hemorrhoids, a scar on 
the right forehead, and erectile dysfunction.

When factoring in the disability ratings that have been 
assigned herein, the Veteran's service-connected disabilities 
would total 80 percent, effective November 30, 2003, which is 
one year prior to the date of receipt of his informal TDIU 
claim.  See 38 C.F.R. § 4.25.  As of October 17, 2005, they 
would total 90 percent disabling.  See id.  The Veteran 
therefore satisfies the objective percentage requirements 
under 38 C.F.R. § 4.16(a) as of November 30, 2003.  The Board 
will next turn to the question of whether the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.

In this regard, the Board notes that the Veteran's August 
2005 official claim form lists that his most recent 
employment was as an aircraft mechanic for the U.S. Coast 
Guard from 1991 to 2001.  The Veteran indicated that he had 
not left his last job because of his disability but that he 
became too disabled to work in October 2001.  The Veteran 
reported that he had a high school education and was taking 
school classes as part of vocational rehabilitation.

He has testified that the major problem preventing him from 
returning to work is his migraine headaches coupled with his 
knee pain and urination issues.  He testified that he left 
service in 2001, before his 20 years had been served, because 
he was becoming unable to do his job.  He also stated that 
there was consideration in his medical records of where they 
were going to put him prior to the Medical Board mainly 
because of his migraine headaches.  He testified that he had 
a high school diploma and about two and a half years of 
college.  He reported that his only attempts to work 
following service have been inside of vocational 
rehabilitation within the VA system, where he was trying to 
get a degree in management to try and work in an 
administrative position.  The Veteran's representative 
asserted that the number of the Veteran's prostrating 
headaches, combined with his prostatitis symptoms, would take 
him away from any work station and preclude any kind of 
gainful work activity.

Having reviewed the record, the Board finds that the severity 
of the Veteran's service-connected disabilities, particularly 
his migraine headaches and prostatitis, is such that it would 
likely interfere greatly in the Veteran's ability to maintain 
any kind of employment from the date of November 30, 2003.  
See Hart, supra.  The Board believes the testimony provided 
by the Veteran during his March 2008 hearing to be 
particularly probative in this regard.  As discussed above, 
the Veteran's migraine headache disability is manifested by 
multiple prostrating headaches per month, and his prostatitis 
is manifested by urinary incontinence that requires three or 
four pads per day.  The Board finds that the degree of 
disability caused by the migraine headaches and prostatitis, 
when considered with the remaining service-connected 
disabilities, is such that it would likely interfere greatly 
in the Veteran's ability to work as a mechanic.

Although age is not a factor that can be considered in 
assigning a TDIU, other factors such as education and work 
experience are specified as being relevant under the 
applicable regulations.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In the case at hand, while the Veteran did complete two and a 
half years of college, he worked as an aircraft mechanic in 
the military and does not have any civilian work experience 
outside of VA vocational rehabilitation.  The Board believes 
that this lack work experience would greatly limit the 
Veteran's ability to obtain substantially gainful employment 
outside of his normal field given the limitations resulting 
from his service-connected disabilities.  

In summary, the Board finds that the severity of the 
Veteran's service-connected disabilities have been shown to 
be manifested by a disability picture that more closely 
approximates that of being unable to secure or maintain 
substantially gainful employment from December 17, 2003. 38 
C.F.R. § 4.7.  Thus, benefit sought on appeal is granted


ORDER

For the period from November 30, 2004, through August 2, 
2007, entitlement to a 10 percent rating for a low back 
strain is granted, subject to the laws and regulations 
governing the payment of monetary awards.

For the period on and after August 3, 2007, entitlement to a 
rating in excess of 20 percent for a low back strain is 
denied.

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling, 
is denied.
  
For the period from November 30, 2003, to October 2, 2005, 
entitlement to a rating of 10 percent for recurrent 
prostatitis is granted, subject to the laws and regulations 
governing the payment of monetary awards.

For the period from October 3, 2005, to August 2, 2007, a 20 
percent rating for recurrent prostatitis is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.

For the period on and after August 3, 2007, a rating in 
excess of 40 percent for recurrent prostatitis is denied.

Entitlement to an evaluation of 50 percent for migraine 
headaches is granted from November 30, 2003, subject to the 
laws and regulations governing the payment of monetary 
awards.

Entitlement to a TDIU rating is granted from November 30, 
2003, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


